Citation Nr: 0912463	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-10 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder involving a pathologic, asocial personality.

2.  Entitlement to service connection for a psychiatric 
disorder involving depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to February 
1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's petition 
to reopen his previously denied, unappealed claim for service 
connection for pathologic personality, asocial personality, 
claimed as depression.  

Records show the RO had earlier considered - and denied, the 
claim for service connection for pathologic and asocial 
personality in March 1949, and that, although notified of 
that decision and apprised of his procedural and appellate 
rights, the Veteran did not appeal.  So that decision is 
final and binding on him based on the evidence then of record 
and now requires the submission of new and material evidence 
to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).  
The RO more recently determined in April 1991 that the 
Veteran had not submitted new and material evidence to reopen 
this claim, and he did not appeal that more recent decision 
either, so it, too, is final and binding on him based on the 
evidence then of record.  Id.

In his current claim, however, the Veteran indicated that he 
is seeking service connection for depression, rather than a 
personality disorder.  And a claim for service connection for 
depression is not the same as his prior claim for 
service connection for a pathologic and asocial personality.  
See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) 
(holding that claims based on distinctly diagnosed diseases 
or injuries must be considered as separate and distinct 
claims); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (holding that a newly diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered).  



Therefore, the Board will determine whether there is new and 
material evidence to reopen the previously denied, unappealed 
claim for service connection for a psychiatric disorder 
involving a pathologic and asocial personality.  Whereas the 
Board is remanding the separate claim for service connection 
for a psychiatric disability involving depression to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, so 
the RO/AMC may adjudicate this claim on the merits - rather 
than first requiring the submission of new and material 
evidence.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In March 1949 the RO considered - and denied, the 
Veteran's claim for service connection for pathologic and 
asocial personality because it was considered a 
constitutional or developmental abnormality and, therefore, 
not a disability according to VA law.  Although notified of 
that decision and apprised of his procedural and appellate 
rights, he did not appeal.

3.  A more recent April 1991 RO decision denied the Veteran's 
petition to reopen this claim, and he did not appeal that 
more recent decision either.  

4.  Since that unappealed April 1991 RO decision, there is no 
medical evidence suggesting the Veteran has a current 
psychiatric disorder superimposed on his pathologic, asocial 
personality as a result of his military service.




CONCLUSIONS OF LAW

1.  The RO's April 1991 decision denying the Veteran's 
petition to reopen his claim for service connection for a 
nervous condition (pathologic, asocial personality) is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2008).

2.  The additional evidence submitted since that April 1991 
RO decision is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address whether the Veteran has 
submitted new and material evidence to reopen his previously 
denied, unappealed claim for service connection for a 
psychiatric disorder involving a pathologic, asocial 
personality, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or a supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2004, prior to initially adjudicating his claim in 
the December 2004 decision on appeal.  The letter complies 
with the Court's holding in Kent, supra, in that it included 
the criteria for reopening a previously denied and unappealed 
claim, the criteria for establishing service connection for a 
psychiatric disorder involving a personality disorder, and 
information concerning why the claim was previously denied by 
the RO.  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed of what 
evidence was necessary to substantiate the elements required 
to establish service connection for a psychiatric disorder 
involving a personality disorder that were found insufficient 
in the previous denial.  

As for the Dingess requirements, the letter did not inform 
the Veteran of how a downstream disability rating and 
effective date are assigned and the type evidence impacting 
those determinations.  However, the Board finds that he has 
not been prejudiced by this because his personality disorder 
is not being service connected, so a downstream disability 
rating and effective date are not being assigned.  
Thus, these downstream elements of his claim are ultimately 
moot, so not receiving VCAA notice concerning these 
downstream elements of his claim is inconsequential, i.e., 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102.  



And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim, the VCAA left 
intact the requirement that a Veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, VA has obtained all relevant medical 
and other records the Veteran and his representative 
identified.  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or the Court.

II.  Whether there is New and 
Material Evidence to Reopen the 
Claim for Service Connection for a 
Psychiatric Disorder Involving a 
Pathologic, Asocial Personality

The Veteran is ultimately seeking service connection for a 
psychiatric disorder.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim - to the extent it is 
predicated on a pathologic, asocial personality, because this 
claim has been previously considered, and denied, in March 
1949 and more recently in April 1991, and the Veteran did not 
appeal either of those prior decisions.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Personality disorders are considered constitutional or 
developmental abnormalities, and therefore are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2008); Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(holding that § 3.303(c), as it pertains to a personality 
disorder, is a valid regulation).  Nevertheless, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2008).

In this case, a March 1949 RO decision denied service 
connection for a psychiatric disorder, identified as a 
"pathologic personality, asocial personality," on the basis 
that this condition was a constitutional or developmental 
abnormality and therefore not a disability under the law.  
The RO notified the Veteran of that decision and apprised him 
of his procedural and appellate rights, and he did not 
appeal.  Many years later, after filing a petition to reopen 
this claim in March 1991, the RO determined in April 1991 
that he had not submitted new and material evidence because 
his service records showed no evidence of a nervous condition 
and since the evidence submitted since service - including 
in connection with his then current petition to reopen this 
claim, did not show continuity of symptomatology since 
service.  He did not appeal that April 1991 decision, either, 
so it also is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.200, 20.302, 20.1103.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final and binding 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
is applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is the 
evidence that has been added to the record since the most 
recent final and binding RO decision, regardless of the 
specific basis of that denial.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  So, here, the RO's April 1991 decision 
marks the starting point for determining whether there is 
new and material evidence.

Since that April 1991 decision, the Veteran has submitted 
various VA medical records showing treatment for a mood 
disorder and depressive disorder, not otherwise specified.  
These records are new in that they did not exist at the time 
of the April 1991 RO decision and, therefore, were not 
considered in that decision.  But none of these records 
suggest the Veteran has a psychiatric disorder superimposed 
on his pathologic, asocial personality disorder as a result 
of his military service.  VAOPGCPREC 82-90.  In other words, 
these newly submitted medical records are not material to the 
central issue in this case.  



The Board also has considered the Veteran's personal 
statements in support of his claim.  However, his statements 
are not material within the meaning of § 3.156.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993) and Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted that a layman 
is not competent to offer a medical opinion on etiology or 
diagnosis of a condition and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  

So the evidence received since the RO's April 1991 decision, 
when viewed either alone or in light of all of the evidence 
of record, is not new and material.  Therefore, the April 
1991 RO decision remains final and binding and the appeal is 
denied.  The Board reminds the Veteran that his other claim 
for service connection for a psychiatric disorder involving 
depression will be adjudicated on the merits by the RO, since 
that is a separate and distinct claim.


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder involving a pathologic, asocial 
personality is denied.


REMAND

In order to ensure due process, the RO/AMC should adjudicate 
the Veteran's claim for service connection for a psychiatric 
disorder involving depression on the underlying merits 
following a de novo review of the evidence.  The Board 
reiterates that the RO has not yet adjudicated this claim on 
the merits, since it was incorrectly adjudicated as a 
petition to reopen a previously denied, unappealed claim for 
service connection for a psychiatric disorder involving a 
pathologic, asocial personality.  See Boggs and Ephraim, both 
supra.  See also Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.)

Accordingly, the claim for depression is REMANDED for the 
following additional development and consideration:

Adjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder involving depression on the 
underlying merits following a de novo 
review of the record (not on the basis of 
whether there is new and material evidence 
to reopen this claim).  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


